09-01198-mew         Doc 686Filed 11/02/20 Entered 11/02/20 17:02:01 Main Document
                                        Pg 1 of 32
 ORTIZ & ORTIZ, L.L.P.                               Hearing Date: Dec. 1, 2020
                      th
 950 Third Avenue, 25 Floor                                 Time: 10:00 a.m.
 New York, New York 10022
 Norma E. Ortiz
 Tel. (718) 522-1117
 Local Counsel to the NAACP

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------x
 In re                                                             Chapter 11

 TRONOX INCORPORATED, et al.,                                      Case No. 09-10156 (MEW)

                                    Reorganized Debtors.           Jointly Administered
 --------------------------------------------------------------x

 TRONOX INCORPORATED, TRONOX
 WORLDWIDE LLC f/k/a Kerr-McGee Chemical
 Worldwide LLC, and TRONOX LLC f/k/a KerrMcGee                     Adv. Proc. No. 09-01198 (MEW)
 Chemical LLC,
                         Plaintiffs,

 v.

 KERR-MCGEE CORPORATION, KERR-MCGEE
 OIL & GAS CORPORATION, KERR-MCGEE
 WORLDWIDE CORPORATION, KERR-MCGEE
 INVESTMENT CORPORATION, KERR-MCGEE
 CREDIT LLC, KERR-MCGEE SHARED SERVICES
 COMPANY LLC, AND KERR-MCGEE STORED
 POWER COMPANY LLC,

                                     Defendants.
 --------------------------------------------------------------x

 THE UNITED STATES OF AMERICA,

                                    Plaintiff-Intervenor,
 v.

 TRONOX, INC., TRONOX WORLDWIDE LLC,
 TRONOX LLC, KERR-MCGEE CORPORATION
 and ANADARKO PETROLEUM CORPORATION,

                                     Defendants.
 --------------------------------------------------------------x
09-01198-mew       Doc 686     Filed 11/02/20 Entered 11/02/20 17:02:01            Main Document
                                           Pg 2 of 32




 NOTICE OF HEARING ON MOTION OF THE NATIONAL ASSOCIATION FOR THE
  ADVANCEMENT OF COLORED PEOPLE (“NAACP’) TO REOPEN CHAPTER 11
                 CASE AND ADVERSARY PROCEEDING

        PLEASE TAKE NOTICE, that upon the annexed Motion dated October 23, 2020, (the

 “Motion”), of the National Association for the Advancement of Colored People (“NAACP”),

 the undersigned will move before the Honorable Michael E. Wiles, United States Bankruptcy

 Judge, in the United States Bankruptcy Court of the Southern District of New York (the

 “Bankruptcy Court”), One Bowling Green, New York, New York 10004, on December 1,

 2020, at 10:00 a.m. (the “Hearing Date”), or as soon thereafter as counsel may be heard, for

 the entry of an order re-opening the above captioned Chapter 11 case and adversary proceeding.

        PLEASE TAKE FURTHER NOTICE that, pursuant to General Order M-543, dated

 March 20, 2020 (Morris, C.J.) (“General Order M-543”), such Hearing shall be conducted

 telephonically so long as General Order M-543 is in effect on the day of the hearing or unless

 otherwise ordered by the Bankruptcy Court.

        PLEASE TAKE FURTHER NOTICE, that any hearing conducted by telephone shall

 be conducted pursuant to Judge Wiles’s guidelines for telephonic appearances and shall require

 registration with Court Solutions LLC. You may reach Court Solutions by telephone at (917)

 746-7476 or online at www.court-solutions.com. You need not appear at the hearing if you do

 not object to the relief requested in the Motion.

        PLEASE TAKE FURTHER NOTICE that any responses or objections (the

 “Objections”) to the Motion shall be in writing, shall conform to the Federal Rules of

 Bankruptcy Procedure and the Local Bankruptcy Rules for the Southern District of New

 York, shall be filed with the Bankruptcy Court (a) by attorneys practicing in the Bankruptcy
09-01198-mew       Doc 686     Filed 11/02/20 Entered 11/02/20 17:02:01             Main Document
                                           Pg 3 of 32




 Court, including attorneys admitted pro hac vice, electronically in accordance with General

 Order M-399 (which can be found at http://www.nysb.uscourts.gov). If a party that is not

 represented by counsel wishes to file an objection, they must mail or deliver the objection to (1)

 the undersigned counsel and (2) the Clerk of the Court, U.S. Bankruptcy Court, One Bowling

 Green, New York, New York 10004 so as to be actually received no later than seven (7) days

 before the Hearing Date by 4:00 p.m.

        PLEASE TAKE FURTHER NOTICE that objecting parties are required to attend the

 Hearing and a failure to appear may result in relief being granted upon default.

        PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or

 adjourned thereafter from time to time without further notice other than an announcement of the

 adjourned date or dates in open court at the Hearing.

 Dated: New York, New York
        October 23, 2020
                                                        /s/Norma E. Ortiz
                                                       Norma E. Ortiz
                                                       Ortiz & Ortiz, L.L.P.
                                                       32-72 Steinway Street, Ste. 402
                                                       Astoria, New York 11103
                                                       Tel. (718) 522-1117
                                                       Local Counsel to the NAACP
09-01198-mew          Doc 686       Filed 11/02/20 Entered 11/02/20 17:02:01   Main Document
                                                Pg 4 of 32



Norma E. Ortiz
Ortiz & Ortiz, L.L.P.
950 Third Avenue, 25th Floor
New York, New York 10022
Tel. (718) 522-1117
Fax (718) 596-1302
Local Counsel to the N.A.A.C.P.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------x
In re

TRONOX INCORPORATED,
                          et al.,                           Case No. 09-10156 (MEW)
                                                            Confirmed Chapter 11
                                    Debtor(s).
-------------------------------x
TRONOX INCORPORATED, et al.,
                          Plaintiffs,
                 v.
KERR- MCGEE CORPORATION, et al.,                            Adv. Pro. No. 09-01198 (MEW)
                          Defendants.
------------------------------------------------------x
THE UNITED STATES OF AMERICA
                          Plaintiff-Intervenor,
                 v.


TRONOX, INC., ET AL,
                 Defendants.
------------------------------------------------------x


  MOTION FOR AN ORDER RE-OPENING CHAPTER 11 CASE AND ADVERSARY
     PROCEEDING TO PERMIT THE NATIONAL ASSOCIATION OF THE
09-01198-mew      Doc 686      Filed 11/02/20 Entered 11/02/20 17:02:01            Main Document
                                           Pg 5 of 32



 ADVANCEMENT OF COLORED PEOPLE TO FILE A MOTION TO INTERVENE AS
                     AN INTERESTED PARTY


       The National Association for the Advancement Of Colored People (“NAACP”) moves to

reopen the above-captioned Chapter 11 case and adversary proceeding so that it may move the

Court for an order permitting the NAACP intervene in the adversary proceeding and the Chapter

11 case under Section 1109(b) of Title 11 of the United States Code (“Bankruptcy Code”) and

Rule 24(a) of the Federal Rules of Civil Procedure, made applicable by Rule 7024 of the Federal

Rules of Bankruptcy Procedure (“Bankruptcy Rules”) (the “Motion”). In support of the Motion,

the NAACP respectfully states as follows:


                                           Background

       1.      Tronox Incorporated, a Delaware corporation based in Oklahoma City, Oklahoma

and its affiliated debtors and debtors in possession (collectively, “Tronox”), filed voluntary

Chapter 11 petitions before the court on January 12, 2009. On November 30, 2010, the Court

entered an order confirming the Tronox’s First Amended Joint Plan of Reorganization (the

“Plan”), which became effective on February 14, 2011. The Plan created a number of trusts that

were designed to address the claims of different classes of claimants. The Chapter 11 cases and

the adversary proceeding were closed by the court.

       2.      Prior to the bankruptcy filing, Tronox faced significant liabilities from

environmental clean- up costs that resulted in claims from private parties and governmental

entities from around the country. Tronox settled a suit with the Environmental Protection

Agency that was approved by the Court that, among other things, established five environmental


                                                 2
09-01198-mew       Doc 686      Filed 11/02/20 Entered 11/02/20 17:02:01              Main Document
                                            Pg 6 of 32



trusts to administer the settlement funds, oversee the environmental clean-up, and pay claims.

Those trusts include the Multistate Environmental Response Trust, the Nevada Environmental

Response Trust, the Savannah Environmental Response Trust, and the West Chicago, Illinois

Response Trust. (the “Environmental Trusts”). On the effective date of the Plan, the bankruptcy

settlement and the various trusts established by the settlement went into effect.

       3.      After the bankruptcy filing, Tronox commenced two actions asserting fraudulent

transfers and other claims against Kerr-McGee Corporation ("Kerr-McGee") and its parent

company, Anadarko Petroleum Corporation. Various federal agencies (the “Government”)

intervened in the actions. Because the potential recovery from those actions constituted property

of the bankruptcy estate, as part of the Plan, Tronox transferred its interest in the actions to a

specially formed Anadarko Litigation Trust (the “Litigation Trust”). The Court eventually found

that the alleged actions constituted fraudulent transfers and the settlement of those actions

resulted in a settlement payment by Kerr-McGee of over $5 billion to the Litigation Trust.

       4.      The Court recommended approval of the settlement and the Findings of Fact and

Conclusions of Law were submitted for approval to the U.S. District Court, S.D.N.Y. (“District

Court”). The District Court overruled all pending objections to the proposed findings and

approved the settlement by decision dated November 10, 2014. The District Court’s decision

provided in relevant part

               ... ADOPTS all of the Bankruptcy Court's findings of fact and conclusions of
               law, APPROVES the Settlement Agreement in its entirety, and ISSUES the
               requested permanent injunction. This Court and the Bankruptcy Court shall retain
               jurisdiction over any and all disputes arising under or otherwise relating to this


                                                  3
09-01198-mew      Doc 686      Filed 11/02/20 Entered 11/02/20 17:02:01             Main Document
                                           Pg 7 of 32



               Opinion & Order. The parties to the Settlement Agreement are authorized and
               directed to take such action as is necessary to effectuate the terms of the
               Settlement.


       5.      The NAACP was not a party to the Chapter 11 case or adversary proceeding but it

seeks to intervene to protect the interests of its branches and members in the following areas:

Birmingham, Alabama (State), Theodore (Mobile), Alabama; Jacksonville, Florida; Madison,

Illinois; Sauget, Illinois; Indianapolis, Indiana; Rushville, Indianapolis; Bossier City, Louisiana;

Calhoun, Louisiana; Kansas City, Missouri; Springfield, Missouri; Columbus, Mississippi;

Meridian, Mississippi; Wilmington (Navassa), North Carolina; Rome, New York; Cleveland,

Oklahoma; Cushing, Oklahoma; Avoca, Pennsylvania; Beaumont, Texas; Corpus Christi, Texas;

Texarkana, Texas; Cimarron, Oklahoma; Henderson, Nevada; Savannah, Georgia; and West

Chicago, Illinois. The NAACP’s goal is to place limitations to the fullest extent allowed by law

and within this Court's authority and discretion to ensure these settlement funds reach the

communities of color damaged by Kerr-McGee and to assure the funds are spent for the intended

purposes.

       6.      Upon information and belief, and as discussed in more detail below, the NAACP

believes the funds generally have not been used for the actual remediation and development of

the communities but have been withheld and not used for that intended purpose so they may be

used for administration expenses and the enrichment of consultants and related persons

administering the funds. The NAACP believes that the current parties administering the funds

do not adequately represent the interests of the NAACP’s constituents and communities of color.

The NAACP seeks to obtain detailed information of the expenditure of funds so as to determine

                                                  4
09-01198-mew       Doc 686     Filed 11/02/20 Entered 11/02/20 17:02:01             Main Document
                                           Pg 8 of 32



whether funds are being properly spent on remediation of the communities in question.

Specifically, the trustees have not provided financial reports in such detail as to determine if the

funds have been properly spent.

       7.      As set forth in the annexed Declaration of Rev. Jaime Harrison, annexed hereto as

Exhibit A, the NAACP has reason to believe that the following has occurred since the Trusts

were enacted and implemented:

               –       The Trustees have ignored the pleas for help from public officials of cities
                       where Kerr-McGee has contaminated the land.
               –       The Trustees have ignored the pleas for help from citizens living within
                       those communities.
               –       The Trust management has intentionally excluded minority contractors
                       and workers from any material role in cleanup activity.
               –       The Trust management has excluded minority banks and financial
                       managers from any role in the management of funds.
               –       The Trust management has cloaked its financing in secrecy so as to avoid
                       public scrutiny.
               –       The Trust management has slowed work to maximize payments to
                       themselves.
               –       The Trust management has repeated testing work endlessly in order to
                       generate fees for themselves.
               –       The Trust management incurred excessive legal fees and other consultant
                       fees that were not for the benefit of the contaminated communities.
               –       The Trustees have employed individuals with little to no environmental
                       experience to fulfill positions because of personal relationships with Trust
                       management.
               –       The Tort Trustees have operated the trust so as to maximize its fees and
                       minimize its work without proper regard for the intended beneficiaries.
               –       The Trustees’ disregard of committees is based upon the pattern and
                       practice of operating the trusts for their own benefit and not for that of the
                       citizens, who are disproportionately African Americans that were harmed
                       by Kerr-McGee.

                                                  5
09-01198-mew       Doc 686     Filed 11/02/20 Entered 11/02/20 17:02:01             Main Document
                                           Pg 9 of 32



       8.       This information has compelled the NAACP to conclude that its independent and

disinterested participation in reviewing the acts of the Trustees to ensure that the communities of

color affected by Kerr Mcgee’s actions within the communities identified is urgently needed.

The NAACP is uniquely positioned to provide this oversight and assistance. The NAACP is the

nation’s largest and oldest grassroots civil-rights organization. Since its founding in 1909, its

mission has been to ensure the political, educational, social, and economic equality of all persons

and to eliminate race-based discrimination. The NAACP has fought in the courts for decades to

protect the guarantee of equal protection under law. To advance its mission, the NAACP has

represented parties in landmark civil rights cases, perhaps most famously in Brown v. Board of

Education of Topeka, 347 U.S. 483 (1954), which outlawed segregation in public schools. The

NAACP also has filed numerous amicus briefs over decades of its existence in cases that impact

people of color.

       9.       The NAACP brings a singular contribution to this process because its focus,

unlike any other party, will be to assist and protect the historically under-served African-

American population; and with its unparalleled reach into those communities - through over

2200 units in every state in the union - it can give voice to their needs unlike any other

organization.


                                     Jurisdiction and Venue

       10.      The Court has jurisdiction over this motion. The U.S. District Court referred to

this Court jurisdiction pursuant to 28 U.S.C. Sections 1334 and 157. Moreover, this is a core

proceeding arising under 28 U.S.C. § 157. Venue of this motion is proper pursuant to 28 U.S.C.



                                                  6
09-01198-mew      Doc 686      Filed 11/02/20 Entered 11/02/20 17:02:01             Main Document
                                          Pg 10 of 32



§ 1409. The statutory predicates for the relief requested include 11 U.S.C. §§ 105 and 350 and

Fed. R. Bankr. Proc. 5010.


                                         Relief Requested

       11.     The NAACP seeks the entry of an order reopening the Chapter 11 case and the

above-captioned adversary proceeding to permit it to file motions to intervene in these cases. A

draft of the proposed motion is annexed as Exhibit B. The Court has the authority to grant its

request pursuant to 11 U.S.C. § 350(b) and Fed. R. Bankr. Proc. 5010. Section 350(b) provides

in relevant part that a case may be reopened to administer assets and for other cause. In this

case, there is no question that ensuring that the trust assets are properly administered, pursuant to

the terms of the Environmental Trusts, the Litigation Trust, and the Plan is of paramount concern

for the Court. The NAACP seeks to ensure that the Court’s mandates are strictly followed for

the benefit of the communities represented by the NAACP.

       12.     The Court has wide discretion in determining whether cause exists to reopen a

case and may consider numerous factors, including ethical concerns. E.g., In re Critical Care

Support Servs., 236 B.R. 137, 140 (Bankr. E.D.N.Y. 1999) (quoting In re Emmerling, 223 B.R.

860, 864 (B.A.P. 2d Cir. 1997)); In re Arana, 456 B.R. 161, 172 (Bankr. E.D.N.Y. 2011). In

fact, some courts have found that a court may have the “duty to reopen the case whenever there

is proof that is has not been fully administered.’” In re Stein, 394 B.R. 13, 15-16 (Bankr. E.D.N.

Y. 2008).

       13.     The factors commonly considered by the courts in this District when deciding

whether to reopen a case include: (1) the length of time that the case was closed; (2) whether a


                                                  7
09-01198-mew        Doc 686    Filed 11/02/20 Entered 11/02/20 17:02:01             Main Document
                                          Pg 11 of 32



nonbankruptcy forum has jurisdiction to determine the issue that is the basis for reopening the

case; (3) whether prior litigation in the bankruptcy court determined that another court would be

the appropriate forum; (4) whether any parties would suffer prejudice should the court grant or

deny the motion to reopen; (5) the extent of the benefit to any party by reopening; and (6)

whether it is clear at the outset that no relief would be forthcoming if the motion to reopen is

granted. See In re Easley–Brooks, 487 B.R. 400, 407 (Bankr. S.D.N.Y. 2013); In re Atari, Inc.,

No. 13-10176 (JLG), 2016 WL 1618346, at *4–5 (Bankr. S.D.N.Y. Apr. 20, 2016). Applying

these factors to the circumstances of this case compel the conclusion that the case and adversary

proceeding should be reopened.

       14.     First, although the case and adversary proceeding have been closed for some time,

the case has continued to enjoy activity through 2020. The docket is replete with claims and

submission filed by, among others, potential creditors. Moreover, the allegation that the

Environmental Trusts and Litigation Trusts are not being properly administered should override

any concern about the date the Chapter 11 case and adversary proceedings were closed. Under

these circumstances, the Court should find that the length of time since this case was closed does

not warrant denial of the Motion.

       15.     Second, although the District Court has retained jurisdiction to enforce the

Litigation Trust, the Court is not precluded from deciding the NAACP’s Motion to Intervene.

Because of the continued activity before the Court, the NAACP asserts that the Motion has been

properly brought.

       16.     Third, there does not appear to be any order or governing law that would require



                                                 8
09-01198-mew      Doc 686      Filed 11/02/20 Entered 11/02/20 17:02:01            Main Document
                                          Pg 12 of 32



the NAACP to bring the Motion before another forum.

       17.     Fourth, the NAACP asserts that an untold number of its constituents, and the

communities it represents, would be prejudiced if the Court denies the Motion. Upon

information and belief, and based upon a review of the court’s public docket sheet, no other

entity or party has raised the issues presented herein. If the Court denies the Motion, the

communities adversely affected by the alleged dereliction of duties and self-dealing being

performed by the parties administering the Environmental and Litigation Trusts would have no

other recourse to address the wrongs committed against their communities.

       18.     Fifth, the Trusts were designed to address and cure the horrific harms inflicted by,

among other things, the environmental contamination and health risks that resulted from Kerr

McGee’s actions. Reopening the cases to ensure that the funds are properly administered to

correct these wrongs would clearly benefit the parties harmed by the prior wrongful conduct.

       19.     Finally, although the Court has entertained actions despite the closing of the case

and adversary proceeding, the Court should grant the Motion so that the NAACP can proceed to

seek its relief in the proper procedural posture. The Court is the proper forum to bring this

request.

       20.     No previous motion for the relief requested herein has been made to this or any

other court.


       WHEREFORE, the NAACP respectfully requests that the Court enter an order

substantially in the form of the proposed order annexed hereto granting the Motion and grant




                                                 9
09-01198-mew       Doc 686      Filed 11/02/20 Entered 11/02/20 17:02:01          Main Document
                                           Pg 13 of 32



such other and further relief as is just and proper.

Dated: New York, New York
       October 23, 2020
                                                        /s/Norma E. Ortiz
                                                       Ortiz & Ortiz, L.L.P.
                                                       950 Third Avenue, 25th Floor
                                                       New York, New York 10022
                                                       Tel. (718) 522-1117
                                                       Fax (718) 596-1302
                                                       Local Counsel to the N.A.A.C.P.

                                                       s/Wilbur O. Colom
                                                       Wilbur O. Colom
                                                       Special Counsel to NAACP
                                                       PO BOX 866
                                                       Columbus, MS 39703

                                                       s/Janette Louard
                                                       Janette Louard
                                                       Interim General Counsel
                                                       NAACP Empowerment Programs
                                                       National Headquarters
                                                       4805 Mount Hope Drive
                                                       Baltimore, MD 21215




                                                  10
09-01198-mew   Doc 686   Filed 11/02/20 Entered 11/02/20 17:02:01   Main Document
                                    Pg 14 of 32




                          Exhibit A
09-01198-mew          Doc 686       Filed 11/02/20 Entered 11/02/20 17:02:01     Main Document
                                               Pg 15 of 32


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------x
In re

TRONOX INCORPORATED,
                          et al.,                           Case No. 09-10156 (MEW)
                                                            Confirmed Chapter 11
                                    Debtor(s).
-------------------------------x
TRONOX INCORPORATED, et al.,
                          Plaintiffs,
                 v.
KERR- MCGEE CORPORATION, et al.,                            Adv. Pro. No. 09-01198 (MEW)
                          Defendants.
------------------------------------------------------x
THE UNITED STATES OF AMERICA
                          Plaintiff-Intervenor,
                 v.


TRONOX, INC., ET AL,
                 Defendants.
------------------------------------------------------x
                            DECLARATION OF REV. STEVE JAMISON
        Reverend Steve Jamison, President of Community Action Group, hereby declares as

follows:

        1.       I have reviewed the factual allegations set forth in the annexed NAACP’s Motion
09-01198-mew       Doc 686     Filed 11/02/20 Entered 11/02/20 17:02:01              Main Document
                                          Pg 16 of 32


to Reopen and I believe them to be true to the best of my knowledge. I have reviewed documents

that are publicly available as well as documents and information that have been provided to my

organization to form this belief.

       I declare under penalty of perjury that the foregoing is accurate and true.

October 21, 2020
Baltimore, MD
                                                             S/Rev. Steve Jamison
                                                             President, Community Action Group
09-01198-mew   Doc 686   Filed 11/02/20 Entered 11/02/20 17:02:01   Main Document
                                    Pg 17 of 32




                          Exhibit B
09-01198-mew      Doc 686     Filed 11/02/20 Entered 11/02/20 17:02:01          Main Document
                                         Pg 18 of 32



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF NEW YORK

In re                               :
                                    :
TRONOX INCORPORATED, et al.,        :
                                    :               Chapter 11
            Debtors.                :
___________________________________ :               Case No.09-10156 (MEW)
                                    :
                                    :               Jointly Administered
TRONOX INCORPORATED, et al.,        :
                                    :
            Plaintiffs,             :
v.                                  :
                                    :
KERR- MCGEE CORPORATION, et al., :                  Adv. Pro. No. 09-01198 (MEW)
                                    :
            Defendants.             :
___________________________________ :
                                    :
THE UNITED STATES OF AMERICA        :
                                    :
            Plaintiff-Intervenor,   :
v.                                  :
                                    :
TRONOX, INC., ET AL,                :
                                    :
            Defendants.             :
___________________________________ :

                MOTION TO INTERVENE ON BEHALF OF THE NAACP

        The National Association for the Advancement of Colored people (“NAACP”) moves to

intervene in this proceeding under Section 1109(b) of Title 11 of the United States Code

(“Bankruptcy Code”) and Rule 24(a) of the Federal Rules of Civil Procedure, made applicable

by Rule 7024 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”). The reasons

supporting the Motion are more fully set forth in the attached Memorandum in Support.




                                               1
09-01198-mew      Doc 686       Filed 11/02/20 Entered 11/02/20 17:02:01          Main Document
                                           Pg 19 of 32



       Before filing, counsel for the NAACP conferred with counsel for all parties. Counsel for

the United States of America has represented that it objects to the motion to intervene. No other

party has indicated an objection.

       For the reasons discussed herein and in the accompanying Memorandum of Law, the

NAACP respectfully prays this Court enter the enclosed Proposed Order granting the NAACP’s

Motion to Intervene in this matter and accepting the filing of the attached Proposed Complaint in

Intervention into the record.

                                             Respectfully submitted,

                                             ______________________
                                             Wilbur O. Colom (MSB #6403)
                                             Attorney for NAACP
                                             Colom and Brant,LLC
                                             Post Office Box 866
                                             Columbus, MS 39703-0866
                                             Telephone: (662) 327-0903
                                             Facsmile: 662-3294832
                                             Email: wil@colom.com




                                                2
09-01198-mew      Doc 686     Filed 11/02/20 Entered 11/02/20 17:02:01        Main Document
                                         Pg 20 of 32




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the above and foregoing has this date been served on all

counsel of record in this proceeding by Prepaid U.S. Mail to the following:

This ______ day of September, 2020.



                                                    _________________________
                                                    Wilbur O. Colom (MSB #6403)




                                                3
09-01198-mew      Doc 686      Filed 11/02/20 Entered 11/02/20 17:02:01            Main Document
                                          Pg 21 of 32



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF NEW YORK

In re                               :
                                    :
TRONOX INCORPORATED, et al.,        :
                                    :                 Chapter 11
            Debtors.                :
___________________________________ :                 Case No. 09-101-56 (MEW)
                                    :
TRONOX INCORPORATED, et al.,        :                 Jointly Administered
                                    :
            Plaintiffs,             :
v.                                  :
                                    :
KERR- MCGEE CORPORATION, et al., :                    Adv. Pro. No. 09-01198
                                    :
            Defendants.             :
___________________________________ :
                                    :
THE UNITED STATES OF AMERICA        :
                                    :
            Plaintiff-Intervenor,   :
v.                                  :
                                    :
TRONOX, INC., ET AL,                :
                                    :
            Defendants.             :
___________________________________ :

             MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE
                      ON BEHALF OF THE NAACP

        The National Association for the Advancement of Colored People (“NAACP”)

respectfully submits this Memorandum of Law in support of its Motion to Intervene. The

NAACP moves to intervene in this action proceeding to assure full, fair and effective

implementation of the November 10, 2014 Order of this Court approving the settlement of

claims against Kerr-Mcgee Corporation and Anadarko Petroleum Corporation. The NAACP

moves to intervene as of right or, alternatively, by permission, under Fed. R. Civ. P. 24, to assure




                                                 1
09-01198-mew         Doc 686   Filed 11/02/20 Entered 11/02/20 17:02:01             Main Document
                                          Pg 22 of 32



that funds from the settlement redress harm caused by Kerr-McGee to communities of color,

where the NAACP has branches and members, be actually used for the intended purposes.

                                        INTRODUCTION

        On November 10, 2014, the United States District Court for the Southern District of New

York (SDNY) approved the settlement agreement between Kerr-McGee Corporation and

of Anadarko Petroleum Company that created, in pertinent part, a trust to provide relief for

members of the public injured by the conduct of Kerr-McGee and to clean up and redevelop the

damaged communities. Specifically, the following trusts were created that the NAACP seeks

address:

    •   Multistate Environmental Response Trust

    •   Nevada Environmental Response Trust

    •   Savannah Environmental Response Trust

    •   West Chicago, Illinois Response Trust

    The NAACP seeks to protect the interest of its branches and members in the following areas:

Birmingham, Alabama (State), Theodore (Mobile), Alabama; Jacksonville, Florida; Madison,

Illinois; Sauget, Illinois; Indianapolis, Indiana; Rushville, Indianapolis; Bossier City, Louisiana;

Calhoun, Louisiana; Kansas City, Missouri; Springfield, Missouri; Columbus, Mississippi;

Meridian, Mississippi; Wilmington (Navassa), North Carolina; Rome, New York; Cleveland,

Oklahoma; Cushing, Oklahoma; Avoca, Pennsylvania; Beaumont, Texas; Corpus Christi, Texas;

Texarkana, Texas; Cimarron, Oklahoma; Henderson, Nevada; Savannah, Georgia; West

Chicago, Illinois.




                                                  2
09-01198-mew       Doc 686      Filed 11/02/20 Entered 11/02/20 17:02:01              Main Document
                                           Pg 23 of 32



       A. Intervention of Right

       Under Rule 24(a)(2), the Court must permit anyone to intervene who "claims an interest

relating to the property or transaction that is the subject matter of the actions and is so situated

that disposing of the action may as a practical matter impair or impede the movant' s ability to

protect its interest, unless existing parties adequately represent that interest." Fed. R. Civ. P.

24(a)(2). In order to intervene as of right under Rule 24(a)(2), an applicant must (1) file a timely

application, (2) show an interest relating to the property or transaction that is the subject matter

of the action, (3) demonstrate that the ability to protect that interest may be impeded or impaired

by the disposition of the action, and ( 4) show that the interest is not protected adequately by the

parties of the action. United States v. State of New York, 820 F.3d 554, 556 (2d Cir. 1987);

accord New York News, Inc. V Kheel, 972 F.2d 482,485 (2d Cir. 1992); accord Brennan v. New

York City Ed.of Educ., 260 F. 3rd 123, 128 (2d Cir. 2001).

       The inquiry under Rule 24(a)(2) is a flexible one and factors should "be read not

discretely, but together." United States v. Hooker Chems. & Plastics Corp., 749 F.2d 968, 983

(2d Cir. 1984). "A showing that a very strong interest exists may warrant intervention upon a

lesser showing of impairment or inadequacy of representation. Similarly, where representation is

clearly inadequate, a lesser interest may suffice as a basis for granting intervention." Id.

       Here, the NAACP recognizes that the federal government and the trusts have legal

representation. The NAACP does not seek to intervene to usurp the role of said counsel or

otherwise dispute the total amount of the monetary awards already agreed upon. Rather, the

intervention is sought to place limitations to the fullest extent allowed by law and within this

Court's authority and discretion to ensure these settlement funds reach the communities of color




                                                   3
09-01198-mew       Doc 686     Filed 11/02/20 Entered 11/02/20 17:02:01             Main Document
                                          Pg 24 of 32



damaged by Kerr-McGee and to assure the funds are spent for the intended purposes. The current

parties do not adequately represent these interests.

       Intervention is appropriate also to protect historically underserved communities. The

NAACP is the nations largest and oldest grassroots civil-rights organization. Since its founding

in 1909, its mission has been to ensure the political, educational, social, and economic equality

of all persons and to eliminate race-based discrimination. The NAACP has fought in the courts

for decades to protect the guarantee of equal protection under law. To advance its mission, the

NAACP has represented parties in landmark civil rights cases, perhaps most famously in Brown

v. Board of Education of Topeka, 347 U.S. 483 (1954), which outlawed segregation in public

schools. The NAACP also has filed numerous amicus briefs over decades of its existence in

cases that impact people of color.

       Further, the NAACP brings a singular contribution to this process because its focus,

unlike any other party, will be on the historically underserved African-American population and

with its unparalleled reach into those communities - through over 2200 units in every state in the

union - it can give voice to their needs unlike any other organization.

       The NAACP seeks to obtain detailed information of the expenditure of funds so as to

determine whether funds are being properly spent on remediation of the communities in

question. Specifically, the trustees have not provided financial reports in such detail as to

determine if the funds have been properly spent.

       Upon information and belief, the NAACP believes the funds generally have not been

used for actual remediation and development of the communities, but rather withheld for that

purpose so it may be used for administration expenses and enrichment of consultants, among

other things.



                                                  4
09-01198-mew      Doc 686      Filed 11/02/20 Entered 11/02/20 17:02:01             Main Document
                                          Pg 25 of 32



       Upon information and belief, the NAACP believes that contaminates were knowingly left

under the homes in some areas subject to cleanup and trusts reported the areas “remediated”.

       Upon information and belief, the NAACP believes that funds have been excessively used

by the Trust to employ family members, college and childhood friends, children of colleagues,

all to the neglect of hiring people of color from the very communities harmed by Kerr- McGee.

       Upon information and belief, the NAACP believes funds have been used by the trustees

primarily to benefit the Trustees with little to no benefit reaching the actual victims of Kerr-

McGee’s wrongful conduct. The NAACP further avers that:

   •   The Trustees have ignored the pleas for help from public officials of cities where Kerr-

       McGee has contaminated the land.

   •   The Trustees have ignored the pleas for help from citizens living within those

       communities.

   •   The Trust management has intentionally excluded minority contractors and workers from

       any material role in cleanup activity.

   •   The Trust management has excluded minority banks and financial managers from any role

       in the management of funds.

   •   The Trust management has cloaked its financing in secrecy so as to avoid public scrutiny.

   •   The Trust management has slowed work to maximize payments to themselves.

   •   The Trust management has repeated testing work endlessly in order to generate fees for

       themselves.

   •   The Trust management incurred excessive legal fees and other consultant fees that were

       not for the benefit of the contaminated communities.




                                                  5
09-01198-mew       Doc 686     Filed 11/02/20 Entered 11/02/20 17:02:01              Main Document
                                          Pg 26 of 32



   •   The Tort Trustees have operated the trust so as to maximize its fees and minimize its work

       without proper regard to the intended beneficiaries.

   On information and belief, this disregard of committees is based upon the trustees' pattern and

practice of operating the trusts for their own benefit and not for that of the citizens,

disproportionately African Americans, harmed by Kerr-McGee.

   On information and belief, the trustees have employed individuals with little to no

environmental experience to fulfill position because of personal relationships with Trust

management.

       The burden of showing such an inadequacy is minimal. Washington Elec. Coop., 922 F

.2d at 98. "Where there is an identity of interest, ... the movant to intervene must rebut the

presumption of adequate representation by the party already in the action." Butler, Fitzgerald &

Potter, 250 F.3d at 179-80. In order to adequately rebut the presumption, the movant must

provide evidence of collusion, adversity of interest, nonfeasance or incompetence. Id. at 180; St.

John's Univ. v. Bolton, 450 F. App'x 81, 84 (2d Cir. 2011).

       Traditionally minority interests have not fared well in the bankruptcy system. The harsh

treatment for people of color has been noted in several studies. On January 20, 2012, The New

York Times published an article titled "Blacks Face Bias in Bankruptcy, Study Suggests." The

article notes "Blacks are about twice as likely as whites to wind up in the more onerous and

costly form of consumer bankruptcy as they try to dig out from their debts."

       Similarly, ProPublica co-published with The Atlantic in September 2017, an article

entitled "How The Bankruptcy System Is Failing Black Americans" by Paul Kiel with Hannah

Fresques. Its headline notes "Black people struggling with debts are far less likely than their

white peers to gain lasting relief from bankruptcy."



                                                  6
09-01198-mew      Doc 686      Filed 11/02/20 Entered 11/02/20 17:02:01             Main Document
                                          Pg 27 of 32



       Similarly, Branches of the NAACP have anecdotally reported that mass tort settlements

related to defective drugs and environmental contamination, particularly where the remedy

requires conduct to undo harmful effects, black communities are underserved and neglected

because their voices are not heard and their interests are not adequately represented and

advocated. An organization such as the NAACP can help mitigate this problem.

       B. Alternative Permissive Intervention

       Rule 24(6) governs permissive intervention. "Permissive intervention is wholly

discretionary with the district [or bankruptcy] court .... " Keith v. Daley, 764 F.2d 1265, 1272 (7th

Cir.), cert. denied sub nom. Illinois Pro-L[fe Coalition, Inc. v. Keith, 474 U.S. 980, 106 S.Ct.

383, 88 L.Ed.2d 336 (1985). The Court may allow anyone who timely applies to intervene when

the "applicant's claim or defense and the main action have a question of law or fact in common."

Fed. R. Civ. P. 24(6)(2); see also Wade v. Goldschmidt, 673 F.2d 182, 187 (7th Cir. 1982). The

Court must consider "whether the intervention will unduly delay or prejudice the adjudication of

the rights of the original parties." Fed. R. Civ. P. 24(6); see also Southmark, 950 F.2d at 419.

       Here, the NAACP has an interest in the subject matter. The NAACP has an interest to

intervene within this Court's authority and discretion to ensure appropriate settlement funds

reach the communities of color damaged by Kerr-McGee and to ensure the funds are not wasted.

The current parties do not adequately represent these interests.

       Another important consideration for the Court is the timeliness of the motion to

intervene. "Among the factors to be taken into account to determine whether a motion to

intervene is timely are: (a) the length of time the applicant knew or should have known of his

interest before making the motion; (b) prejudice to existing parties resulting from the applicant's

delay; ( c) prejudice to the applicant if the motion is denied; and ( d) presence of unusual



                                                 7
09-01198-mew        Doc 686   Filed 11/02/20 Entered 11/02/20 17:02:01             Main Document
                                         Pg 28 of 32



circumstances militating for or against a finding of timeliness." United States v. State of New

York, 820 F. 2d at 557.

        The Motion to Intervene is timely. The expenditure of funds is ongoing, and unless action

is taken now, the money will be squandered. Because the Motion to Intervene only seeks to

enforce how settlement money is spent and is not seeking to alter, challenge, or change the

amounts of the settlements, it is not prejudicial to existing parties. Further, the NAACP could not

have previously foreseen the lack of faithful conduct by the Trustees. The timeliness of a Motion

to Intervene must "be judged in consideration of all the circumstances [,]" which would include

this singularly unique one. US. v. AT&T, 642 F. 2d 1285, 1295 (D.C. Cir 1980).

                                         CONCLUSION

        The unique and varied perspective of the NAACP will be valuable to the Court in

ensuring that the relief provided to communities of color by this complex bankruptcy settlement

will, at least in some part, actually go to the communities of color most severely impacted by

Kerr-McGee. Intervention will help ensure these settlement proceeds actually do what they are

supposed to do. Accordingly, the NAACP respectfully requests that this Court grant the Motion

to Intervene, either as of right or by permissive intervention, both of which support the NAACP's

right to relief here.

                                                     Respectfully Submitted,

                                                     _______________________
                                                     Janette Louard
                                                     Interim General Counsel
                                                     j.louard@naacpnet.org
                                                     0: 410-580-5787
                                                     NAACP I Empowerment Programs
                                                     National Headquarters
                                                     4805 Mount Hope Drive
                                                     Baltimore, MD 21215



                                                 8
09-01198-mew      Doc 686     Filed 11/02/20 Entered 11/02/20 17:02:01        Main Document
                                         Pg 29 of 32



                                                    ______________________
                                                    Wilbur O. Colom (MSB #6403)
                                                    Attorney for Plaintiff
                                                    Colom and Brant,LLC
                                                    Post Office Box 866
                                                    Columbus, MS 39703-0866
                                                    Telephone: (662) 327-0903
                                                    Facsmile: 662-3294832
                                                    Email: wil@colom.com




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the above and foregoing has this date been served on all

counsel of record in this proceeding by Prepaid U.S. Mail to the following:




       This___________ day of September 2020.



                                                            ___________________________
                                                            Wilbur O. Colom (MSB #6403)




                                                9
09-01198-mew   Doc 686   Filed 11/02/20 Entered 11/02/20 17:02:01   Main Document
                                    Pg 30 of 32




                Proposed Order
09-01198-mew          Doc 686        Filed 11/02/20 Entered 11/02/20 17:02:01    Main Document
                                                Pg 31 of 32


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------x
In re
TRONOX INCORPORATED,
                et al.,                                     Case No. 09-10156 (MEW)

                     Debtor(s).                             Confirmed Chapter 11 Case
-------------------------------x
TRONOX INCORPORATED, et al.,

                                   Plaintiffs,
                 v.

KERR- MCGEE CORPORATION, et al.,                            Adv. Pro. No. 09-01198 (MEW)


                                    Defendants.
------------------------------------------------------x
THE UNITED STATES OF AMERICA

                          Plaintiff-Intervenor,
v.

TRONOX, INC., ET AL,

                           Defendants.
------------------------------------------------------x

                 ORDER GRANTING MOTION TO REOPEN ADVERSARY
                PROCEEDING TO PERMIT THE NATIONAL ASSOCIATION
                OF THE ADVANCEMENT OF COLORED PEOPLE TO FILE A
                  MOTION TO INTERVENE AS AN INTERESTED PARTY


          Upon the consideration of the motion, dated October 23, 2020 (the “Motion”), of The

 National Association for the Advancement Of Colored People (“NAACP”), for an Order

 Reopening Chapter 11 Case and Adversary Proceeding to permit the NAACP to file a motion to

 intervene in the above-captioned adversary proceeding and the Chapter 11 case; due notice of the

 Motion having been provided; and no objection was made to granting the relief requested therein;

 and sufficient cause appearing therefor, it is

          ORDERED, that pursuant to section 350(a) of the Bankruptcy Code and Bankruptcy

 Rule 3022, the Adversary Proceeding case number 09-01198 is hereby re-opened for the purpose
09-01198-mew     Doc 686     Filed 11/02/20 Entered 11/02/20 17:02:01           Main Document
                                        Pg 32 of 32


of granting NAACP permission to file a motion to intervene as an interested party

DATED:           , 2020
              New York, New York

                                                   HON. MICHAEL E. WILES
                                                   U. S. BANKRUPTCY JUDGE
